Name: Commission Regulation (EEC) No 1274/88 of 10 May 1988 repealing Regulation (EEC) No 133/88 laying down protective measures on imports of hybrid maize for use as seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 5 . 88 Official Journal of the European Communities No L 121743 COMMISSION REGULATION (EEC) No 1274/88 of 10 May 1988 repealing Regulation (EEC) No 133/88 laying down protective measures on imports of hybrid maize for use as seed issuing of import licences and on imports of hybrid maize ; whereas under the present circumstances it is no longer necessary to maintain a surveillance system with notification other than at monthly intervals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 3997/87 (2), and in particular Article 7 (2) thereof, Whereas Commission Regulation (EEC) No 133/88 (3) lays down protective measures on imports of hybrid maize for use as seed ; Whereas the trend in imports in the 1987/88 marketing year shows a decrease in such imports compared with those in 1986/87 ; whereas under those circumstances, the Community market appears unlikely to suffer any imbalance ; Whereas Commission Regulation (EEC) No 3083/73 (4) provides for the monthly notification of data on the Article 1 Regulation (EEC) No 133/88 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 246, 5 . 11 . 1971 , p. 1 . 0 OJ No L 377, 21 . 12. 1987, p . 37. (3) OJ No L 15, 20. 1 . 1988, p. 9 . (4) OJ No L 314, 15. 11 . 1973, p. 20.